t c summary opinion united_states tax_court robert and martha emanuel petitioners v commissioner of internal revenue respondent docket nos 10609-00s 13639-01s filed date larry c fedro and cara pavalock specially recognized for petitioners timothy maher for respondent panuthos chief special_trial_judge these cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petitions were filed the decisions to be entered are not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all - - rule references are to the tax_court rules_of_practice and procedure respondent determined that petitioners are liable for deficiencies in federal income taxes as follows year deficiency dollar_figure big_number big_number after concessions ’ the issues for decision are whether petitioners are entitled to deductions for medical_expenses and whether petitioners are entitled to a deduction for a charitable_contribution for miles driven in their van ' petitioners conceded respondent’s determination that the payments mrs emanuel received in and for attendant care services provided to mr emanuel are includable in gross_income respondent conceded that petitioners are entitled to deduct as medical_expenses dollar_figure in for a modification to their van to accommodate a wheelchair and scooter lift and dollar_figure in for maintenance of mr emanuel’s scooter and dollar_figure in as a charitable_contribution as a result of the mutual concessions all adjustments in the notices of deficiency either have been resolved or are computational petitioners asserted entitlement to a deduction for expenses for wc young quest after ymca investment fees paid of dollar_figure income_tax preparation fees of dollar_figure and income_tax planning fees of dollar_figure which were not claimed on the return petitioners did not present any evidence concerning these issues accordingly we deem these issues conceded petitioners assert they are entitled to deduct the following medical_expenses that were not claimed on the returns for the years in issue expense attendant care services ‘dollar_figure dollar_figure dollar_figure van cost -o- -o- big_number gasoline child attendant care big_number big_number big_number back-up generator -q- -q- pool maintenance big_number big_number big_number ymca tuition big_number big_number big_number all amounts have been rounded to a whole dollar figure petitioners resided in hollywood florida at the time they filed their petitions some of the facts have been stipulated and are so found these two cases were consolidated pursuant to the court’s order of date for convenience we combine our findings_of_fact and conclusions in the petitions and at trial petitioners raised the matters at issue here accordingly petitioners bear the burden_of_proof rule a ’ medical_expenses petitioners allege they are entitled to various medical expense deductions we first discuss the requirements of section sec_7491 does not apply to shift the burden_of_proof to respondent because petitioners have neither alleged that sec_7491 is applicable nor established that they complied with the requirements of sec_7491 a and b to substantiate items maintain required records and cooperate fully with respondent’s reasonable requests - and then consider the particular claims made by petitioners certain expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for the medical_care of the taxpayer or a dependent as defined in sec_152 may be allowed as a deduction to the extent that the expenses exceed percent of the taxpayer’s adjusted_gross_income sec_213 a dependent includes a son more than half of whose support was received from the taxpayer sec_152 medical_care includes amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body under sec_213 a and for transportation primarily for and essential to medical_care referred to in subparagraph a under sec_213 medical_care also includes amounts paid for qualified_long-term_care_services as defined in section 7t702b c sec_213 c qualified_long-term_care_services means necessary diagnostic preventative therapeutic curing treating mitigating and rehabilitative services and maintenance_or_personal_care_services which are required by a chronically_ill_individual and are provided pursuant to a plan of care prescribed by a licensed_health_care_practitioner sec_7702b a chronically_ill_individual means any individual who has been certified by a licensed_health_care_practitioner as being unable to perform at least two activities_of_daily_living - eating toileting transferring bathing dressing and continence for a period of at least days due to a loss of functional capacity or requires substantial supervision to protect himself from threats to health and safety due to severe cognitive impairment sec_7702b an amount_paid for qualified_long-term_care_services that are provided by the spouse or a relative of the individual is treated as not paid for medical_care for tax years beginning after date sec_213 a certain amounts paid for lodging that is not lavish_or_extravagant while away from home and that is primarily for and essential to medical_care referred to in paragraph a shall be treated as amounts paid for medical_care if the medical_care is provided by a physician in a licensed hospital or a related or equivalent medical_care facility and if there is no significant_element_of_personal_pleasure_recreation_or_vacation in the travel away from home sec_213 the amounts taken into account shall not exceed dollar_figure for each night for each individual id an expenditure which is merely beneficial to the general health of an individual such as an expenditure for a vacation is not an expenditure for medical_care sec_1_213-1 congress added sec_213 to the health_insurance_portability_act_of_1996 publaw_104_191 sec b c stat effective for tax years beginning after date - - income_tax regs expenses paid for transportation primarily for and essential to the rendition of the medical_care are expenses paid for medical_care but the deductible amount does not include the cost of meals_and_lodging while away from home receiving medical treatment sec_1_213-1 iv income_tax regs deductions for expenditures_for medical_care allowable under sec_213 will be confined strictly to expenses_incurred primarily for the prevention or alleviation of a physical or mental defect or illness sec_1_213-1 income_tax regs capital expenditures are generally not deductible sec_263 sec_1_213-1 income_tax regs however a capital_expenditure may qualify as a deductible medical expense if it has as its primary purpose the medical_care of the taxpayer or his dependent sec_1_213-1 income_tax regs expenditures made for the operation or maintenance of a capital_asset may be deductible as medical_expenses if they have as their primary purpose the medical_care as defined in sec_1 e and income_tax regs of the taxpayer or his dependent sec_1_213-1 income_tax regs a taxpayer is generally required to keep sufficient records to enable the secretary to determine the taxpayer’s correct income_tax_liability sec_6001 sec_1_6001-1 income_tax regs in addition the taxpayer shall furnish the name and - j- address of each person to whom payment for medical_expenses was made and the amount and date of the payment thereof in each case in connection with claims for deductions under sec_213 sec_1_213-1 income_tax regs the cost of educational_services rendered to the mentally handicapped can qualify as a medical expense 76_tc_408 citing 50_tc_164 sec_1_213-1 v income_tax regs medical_care includes the entire cost of institutional care for a person who is mentally ill and unsafe when left alone sec_1_213-1 v income_tax regs whether a service constitutes medical_care will depend upon its therapeutic nature to the individual and not upon the title of the person rendering the service or the general nature of the institution in which the services are rendered fay v commissioner supra the services provided must be directly or proximately related to the mitigation alleviation or treatment of the individual’s disease or disability fay v commissioner supra citing 62_tc_813 tf a mentally disturbed individual with learning disabilities is sent to an educational_institution which also has resources for treating the mental handicap and if the principal reason for his attendance at the institution is for_the_use_of those resources to alleviate or mitigate the mental handicap and if the institution’s educational program is only incidental to its medical_care function the school will be considered a special_school under sec_1_213-1 v a income_tax regs fay v commissioner supra pincite the expenditures_for the educational_services will be deductible 54_tc_1684 if a school or institution does not gualify as a special_school the costs of medical services rendered are nevertheless deductible fay v commissioner supra sec_1_213-1 v 6b income_tax regs sec_262 prohibits deductions for personal living or family_expenses a attendant care provider expense mr emanuel was injured in while employed by eastern airlines and at the time of the trial was still unable to work because of the injuries mr emanuel was awarded worker’s compensation benefits mr emanuel is unable to walk a distance greater than a hundred feet or to stand for more than a few minutes consecutively and relies on a scooter for mobility he has also been unable to fully care for himself and has relied on the assistance of mrs emanuel to help him shower dress eat and exercise in the worker’s compensation court in miami florida determined that mr emanuel was to receive the additional benefit of attendant care services and selected mrs emanuel as his attendant care provider mrs emanuel was paid minimum wage for hours of services provided to mr emanuel each day the following amounts were --- - paid to mrs emanuel by eastern airline’s disability insurance carrier american international domestic brokerage group aig year amount dollar_figure big_number big_number petitioners maintain that they are entitled to deduct the amounts paid to mrs emanuel as medical_expenses sec_213 allows the taxpayer to deduct amounts paid for medical_expenses a taxpayer may deduct amounts that the taxpayer has paid for himself or his dependent but not amounts that a third party has paid on the taxpayer’s behalf see 54_tc_1727 because aig paid mrs emanuel petitioners cannot deduct as a medical expense the payments received petitioners argue that the funds paid to mrs emanuel belong to mr emanuel and are his to direct as he sees fit and that he could have received the funds directly from aig and paid mrs emanuel himself assuming arguendo that we were to accept as previously indicated petitioners now agree that the amounts should have been reported as gross_income in their respective income_tax returns petitioners also cited a private_letter_ruling which bears no factual resemblance to this case in any event private letter rulings may be helpful but have no precedential force 452_us_247 ndollar_figure 887_f2d_1302 6th cir affg 90_tc_1033 -- - petitioners’ argument the deduction would nevertheless be disallowed because the payments received for worker’s compensation would be considered as compensated for by insurance or otherwise sec_213 the deduction would also be disallowed with respect to petitioners’ and tax years because the amounts paid for the services provided to mr emanuel which are qualified_long-term_care_services as defined under sec_7702b are treated as not paid for medical_care because the services were provided by mr emanuel’s spouse sec_213 a respondent is sustained on this issue b new van petitioners replaced their old van with the purchase of a new chevrolet van in for dollar_figure petitioners purchased a van rather than another vehicle such as an automobile in order to accommodate mr emanuel’s scooter petitioners claim that they are entitled to deduct dollar_figure as a medical expense which represents approximately the difference between the cost of the new van at dollar_figure and the cost of a new car such as a chevrolet lumina at dollar_figure petitioners argue that their position is supported by a private_letter_ruling and two revenue rulings none of these rulings supports petitioners’ position revenue rulings do not have the force of law 153_f3d_964 n 9th cir affg 107_tc_1 supplemented by tcmemo_1997_70 as indicated a taxpayer may not rely on a private_letter_ruling issued to another taxpayer see supra note the difference between the cost of petitioners’ new van and the cost of a new car is not deductible as an expense because this expense was not incurred for the diagnosis cure mitigation treatment prevention of disease or to affect any structure or function of the body or for transportation primarily for and essential to such medical_care of mr emanuel sec_213 d a and b we conclude that petitioners are not entitled to deduct the excess cost of the new van as a medical expense om gasoline petitioners also claim a medical_expense_deduction for the cost of the gasoline consumed by both their old van and their new van the amount claimed represents the difference between the cost of the gasoline used by the vans and the cost of the gasoline that would otherwise have been consumed by a standard size automobile petitioners estimated the amount of gasoline the new van consumed and the amount which petitioners now claim as a medical expense because they did not keep records of the actual gasoline consumption petitioners estimated that they drove big_number miles annually they also estimated that the fuel consumption of a car would be miles to a gallon and the fuel consumption of the vans was miles to the gallon mr emanuel explained that he averaged the cost of a premium and regular gasoline to estimate the cost of the gasoline used he testified that he priced the gasoline for and using prices available ona website petitioners provided a written summary of their gasoline expenses but did not provide supporting documentary_evidence for the summary in addition the amounts of expenses in the summary are different from the amounts to which mr emanuel testified petitioners did not provide any evidence that they incurred these expenses for the cost of the gasoline in the course of transportation primarily for and essential to medical_care sec_213 b in addition petitioners have not substantiated the amounts claimed under sec_1_213-1 income_tax regs we conclude that petitioners are not entitled to deduct the cost of gasoline as a medical expense d attendant care petitioners’ son christopher who was years old in is microcephalic and suffers from severe mental retardation and physical problems he is unable to wash himself dress himself take medication and perform other basic functions and he requires constant assistance although petitioners received social_security payments ssi medicare and mediwaiver on behalf of christopher he qualifies as their dependent under sec_152 petitioners took numerous trips to entertainment parks petitioners traveled to walt disney world and the universal studios florida a total of four times during and petitioners assert that the trips were therapeutic for christopher and also for family vacations an attendant care provider traveled with petitioners to assist with the care of christopher the care provider performed many services including dressing christopher pushing his wheelchair and accompanying him on amusement rides petitioners argue that they are entitled to deduct as medical_expenses for their dependent certain costs incurred on behalf of the attendant care provider when traveling such as the airplane fare lodging and food petitioners provided to the court summaries listing the travel_expenses incurred on behalf of the care provider such as food hotel gas and tolls and tickets but they did not provide supporting documentary_evidence to substantiate the expenses because petitioners did not keep receipts of expenses they estimated the amounts that they now claim as expenses mr emanuel explained that he was able to provide a summary of expenses because he was in the habit of contemporaneously maintaining a log of vacation expenses which he subsequently entered onto his computer mr emanuel prepared the summaries when they were first audited which was sometime between and we are not satisfied that there was no significant_element_of_personal_pleasure_recreation_or_vacation in their trips to walt disney world and universal studios florida sec_213 moreover petitioners have not substantiated the claimed travel_expenses sec_1_213-1 income_tax regs we conclude that petitioners are not entitled to deduct the travel_expenses for the attendant care provider as a medical expense e backup generator christopher would scratch and bite himself in great distress when the radio television and air conditioning in the home could not operate due to a loss of power power outages would occur in petitioners’ home three or four times a year petitioners purchased a backup electrical generator for dollar_figure in to avoid the distress to christopher when the radio television and air condition were not operating the generator was not used to provide electricity to medical equipment for christopher the electrical generator is a capital_expenditure sec_263 sec_213 a sec_1_213-1 income_tax regs petitioners’ explanation for the electrical generator is that they purchased it to ease christopher’s distress but this does not indicate a medical exigency see 71_tc_644 although the electrical generator may have been beneficial to christopher because it operated the radio -- - television and air conditioner during power outages it does not have as its primary purpose medical_care that is the cure mitigation or treatment of christopher’s condition sec_1 e income_tax regs petitioners have not alleged nor are there facts in the record that would suggest that they are entitled to deductions for the radio television and air conditioner as medical_expenses id see 37_tc_826 we conclude that petitioners are not entitled to deduct the cost of the backup generator as a medical expense f pool maintenance petitioners claim that they are entitled to deduct as a medical expense amounts paid to maintain the gquality of the swimming pool ie chemicals equipment electricity at their home petitioners installed the swimming pool in their home in after christopher’s pediatrician recommended that he swim to develop his motor skills he uses the pool about once a day with mrs emanuel’s assistance the pool depth ranges from to feet it has wide steps and a grab rail in the shallow end but it has no diving board or slide mr emanuel’s doctors also recommended that he engage in aguatic therapy in a swimming pool mr emanuel testified that he used the pool at his house three or four times a day in good - weather mr emanuel testified that his other son almost never used the swimming pool both christopher and mr emanuel used the pool daily for therapy related to their physical disabilities upon the advice of doctors the pool is tailored for use by both christopher and mr emanuel it is usable throughout the year and christopher and mr emanuel used the pool daily see haines v commissioner supra pincite other family members do not use the swimming pool for recreation upon these facts we conclude that the swimming pool has as its primary purpose and is directly related to the medical_care of both christopher and mr emanuel sec_1 1l e income_tax regs petitioners did not maintain receipts of the expenses_incurred with respect to the maintenance of the pool therefore they produced an estimate from the swimming pool supply store pinch-a-penny from which they purchased supplies the estimate provided that the annual cost of maintaining a swimming pool such as the one owned by petitioners was approximately dollar_figure moreover mr emanuel provided testimony as to the items needed to maintain the pool and their general cost we find the estimate from pinch-a-penny and mr emanuel’s testimony to be credible although generally a taxpayer is required to keep records to establish the amount of his deductions under sec_6001 in some situations the court may estimate the amount of medical_expenses and allow a deduction to that extent notwithstanding substantiating documentary_evidence in the record 39_f2d_540 2d cir meyers v commissioner tcmemo_1996_219 the court is satisfied that petitioners incurred dollar_figure in pool maintenance_expenses for each of the years at issue and petitioners are entitled to deduct the expenses for and as medical_expenses to the extent allowable under sec_213 g ymca day camp christopher was enrolled in a ymca program during the tax years at issue the cost of which petitioners allege they are entitled to deduct for each of the years at issue as dependent medical_expenses the brochure for the ymca program reflects that it is structured to enhance physical and social growth in the areas of recreation and leisure activities for special populations the ymca program was designed to assist a student like christopher with severe physical and mental disabilities with physical growth and to treat his problems christopher’s participation in the program was prompted by his mental and physical disabilities and the program had principally a therapeutic value for him see 54_tc_1684 we conclude that the ymca program was - - directly or proximately related to the mitigation or treatment of christopher’s disabilities and the principal reason for christopher’s attendance was to treat his disability therefore petitioners are entitled to deduct dollar_figure in dollar_figure in and dollar_figure in as medical_expenses to the extent allowable under sec_213 charitable_contribution any charitable_contribution which is made within the taxable_year may be allowed as a deduction sec_170 any contribution of dollar_figure or more shall not be allowed unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the donee organization sec_170 a the written acknowledgment must contain the following information sec_170 f b content of acknowledgement - the amount of cash and a description but not a value of any property other than cash contributed whether the donee organization provided any goods or services in consideration in whole or in part for any property described in clause a description and good_faith estimate of the value of any goods or services referred to in clause or if such goods or services consist solely of intangible religious benefits a statement to that effect although no deduction is allowed for a contribution of services unreimbursed out-of-pocket transportation_expenses incurred such as mileage driven while performing donated - - services are deductible sec_1_170a-1 income_tax regs the deductible standard mileage rate for computing the deduction for_the_use_of a passenger_automobile driven in connection with rendering services to a charitable_organization i sec_12 cents per mile for years beginning on or before date and cents per mile for years beginning after date sec_170 churukian v commissioner tcmemo_1980_205 see also revproc_95_54 1995_2_cb_450 revproc_96_63 1996_2_cb_420 revproc_97_58 1997_2_cb_587 petitioners assert they are entitled to deduct as a charitable_contribution dollar_figure relating to use of their van for charitable purposes petitioners have not provided any facts indicating that the use of the van was for the benefit of a charity and not for the benefit of one of the family members see 57_tc_265 in addition petitioners allege that exhibit 16-p substantiates the mileage driven however this exhibit does not indicate what the donee charitable_organization was or describe the charitable services provided by petitioners we conclude that petitioners are not entitled to a charitable deduction for mileage driven - - reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decisions will be entered under rule
